DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Adusei et al. (US 7,032,894) in view of Derr, Jr. et al. (US 4,126,539) or Hennemuth et al. (US 3,598,541).

.

Allowable Subject Matter
Claims 1-3 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, page 5, lines 8-10, filed on 11 December 2020, with respect to claim 3 have been fully considered and are persuasive.  The rejection of claim 3 has been withdrawn. 
Applicant's remaining arguments with respect to claims 4-10 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
rd paragraph). 
The examiner respectfully disagrees. 
As can best be seen in Figure I of the reference Derr, Jr et al., the perforated grid member 6 which is attached to the bottom end of the liquid inlet conduit 4 corresponds to the perforated plate recited in claim 4. 
Applicant also argues that none of the cited documents disclose a packed bed distributor device for distribution of liquid as disclosed in claim 7 where the packed bed is placed on the monolith bed for distribution of liquid over monolith bed (see Remarks, page 10, 3rd paragraph).
The examiner respectfully disagrees. 
The reference Adusei et al. teaches a reactor (2) comprising a monolith bed (4, 10), a distributor device (8) for distributing fluid uniformly into the monolith bed (4, 10), a packed bed (11) placed on the monolith bed (4, 10) for distribution of liquid over the monolith bed, and a port (24) for introducing a gaseous and a liquid reactant into the reactor (see col. 3, lines 24-66; Fig. 1). The reference Adusei et al., however, does not specifically disclose a distributor device comprising: an inner enclosed vessel comprising centered inlet port to feed liquid; perforated plate attached to the vessel at the bottom; and an outer vessel housing the enclosed vessel and having side inlet ports for gas phase entry; and a narrow space in between the outer vessel and the inner vessel for gas flow. The reference Derr, Jr. et al. teaches distributor device comprising: an inner enclosed vessel comprising centered inlet port (4) to feed liquid, perforated 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153.  The examiner can normally be reached on M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774